1DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 5/11/2022 in relation to application 16/716,766.
The instant application claims benefit to provisional application #62/780,817, #62/780,823 with a priority date of 12/17/2018.
The Pre-Grant publication #US20200193859 is published on 6/18/2020
Claims 1-24 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Number 10839712 B2 to Carr et al. (Carr) in view of US Patent Application Publication Number  US 20140006326 A1  Bazanov.

Claim 1. Carr teaches an educational tool system having at least one student and at least one teacher (Fig.1 element 100 student, teacher), comprising: 
a personalized learning environment (Fig.3 element 106 learning performance geared towards individual students) ; a passive feedback system that gathers data on the at least one student (Fig.3 element 102 feedback device communicating data) and converts it to at least one type of analytics (col.5 lines 15-22 analytics based on learning experience ) selected from the group consisting of student-specific analytics (col.5 lines 23-33, 59-65 working memory performance, mental effort and/or attention engagement of a self-study, interactive, physical learning experiences specific to a student) and 
student-combined analytics (col.7 lines 13-37 plurality of student-combined users analytics based on monitoring of learning performance of one or more users participating in same or different learning experience); and 
a real-time (col.4 lines 4-7 real-time student cognitive processing) , wearable cognitive augmentation device ( Fig.8 element 804 determine by device learning performance feedback with respect to defined cognitive functions) that displays the analytics to the at least one teacher (col.8 lines 44-46 heads up display (HUD) as a wearable device).
Carr teaches learning performance monitoring based on neuro feedback imaging measurements for an intelligent tutoring evaluation via sensors as worn by a user.  Non-nuero imaginng measurement are not been illustrated. However Bazanov an analogous art, because of reasonably pertinent problem of intelligent tutoring system as faced by an inventor for reasonable expectation of success, teaches feedback measurements that are based on non-neuro-imaging data (¶ 0002, 0152 non-neurofeedback  sensor wearable by a user under a computational cloud environment; ¶ 0029-0033 a tutor can use augmented instruments to visualize the timeline of the teaching process with ability to interact participants in real-time extracting artificial intelligence coaching system involving rapport enhancement such as in figure 5 of the prior art).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a feedback system that gathers non-neuroimaging data on student, as taught by Bazanov, into the educational tool feedback mechanism  of Carr, in order to gather feedback from the student’s interaction with his/her learning environment not necessarily comprising of neuroimaging data.

Claim 2. Carr in combination with Bazanov teaches the educational tool system of claim 1, wherein the real-time, wearable cognitive augmentation device allows the at least one teacher to view the analytics while engaging with the at least one student (col.5 lines 9-16 viewing and video capturing; lines 21-23 additional analytics is based on student engaging with live teacher, recorded lectures).Claim 3. Carr teaches the educational tool system of claim 1, wherein the real-time, wearable cognitive augmentation devices is selected from the group consisting of a smart watch, smart glasses, at least one earpiece, mixed reality glasses, and a heads-up display (col.9 lines 16-18  glasses, goggles ).Claim 4. Carr in combination with Bazanov teaches the educational tool system of claim 1, wherein the passive feedback system comprises an intelligent tutoring system (Col. 26 line 41 bus structure capable to drive intelligent drive electronics are used).Claim 5. Carr teaches the educational tool system of claim 1, wherein the passive feedback system comprises self-paced learning software (Fig.7 element 802 feedback device operatively coupled; col.24 lines 23-23 self-study that includes feedback system).Claim 6. Carr in combination with Bazanov teaches the educational tool system of claim 1, wherein the passive feedback system comprises sensors placed throughout the learning environment to gather data on the at least one student's activities (Fig.7 element 802 captured from sensor worn by user)Claim 7. Carr teaches the educational tool system of claim 1, wherein the passive feedback system comprises at least one recording device to record the activities of the at least one student (col.5 line 5 recording student activities during learning experience).Claim 8. Carr in combination with Bazanov teaches the educational tool system of claim 1, wherein the analytics comprise student-specific details (col.4 lines 49-51 notifications include information identifying specific cognitive function areas i.e. analytics in which a student exhibiting low learning performance for teacher appropriate intervention).Claim 9. Carr teaches the educational tool system of claim 1, wherein the analytics comprise student-combined details (col.7 lines 25-30 analytics from interactive group of users combined).Claim 10. Carr teaches an educational tool system having at least one student and at least one teacher (Fig.1 element 100 student, teacher), comprising: a personalized learning environment (Fig.3 element 106 learning performance for individual students); a gathering system that gathers data from the at least one student  (Fig.3 element 102 device gathering data) ; a processing system that converts the data into analytics selected from the group consisting of student-specific analytics (col.5 lines 23-33, 59-65 working memory performance, mental effort and/or attention engagement of a self-study, interactive, physical learning experiences specific to a student) and student-combined analytics (col.7 lines 13-37 plurality of student-combined users analytics based on monitoring of learning performance of one or more users participating in same or different learning experience); and 
a real-time (col.4 lines 4-7 real-time student cognitive processing), wearable cognitive augmentation device (Fig.8 element 804 determine by device learning performance feedback with respect to defined cognitive functions) that receives and displays the analytics to the at least one teacher col.8 lines 44-46 heads up display (HUD) as a wearable device).
Carr teaches learning performance monitoring based on neuro feedback imaging measurements for an intelligent tutoring evaluation via sensors  as worn by a user.  Bazanov is an analogous art because of reasonably pertinent problem of intelligent tutoring system as faced by an inventor for reasonable expectation of success. Bazanov teaches feedback measurement that are based on non-neuro-imaging data (Para 0002, 0152non-neurofeedback  sensor wearable by a user under a computational cloud environment; ¶ 0029-0033 a tutor can use augmented instruments to visualize the timeline of the teaching process with ability to interact participants in real-time extracting artificial intelligence coaching system involving rapport enhancement such as in figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a feedback system that gathers non-neuroimaging data on student, as taught by Bazanov, into the educational tool passive feedback mechanism  of Carr, in order to gather feedback from the student’s interaction with his/her learning environment not necessarily comprising of neuroimaging data.
Claim 11. Carr teaches a method of teaching in a personalized learning environment having at least one student and at least one teacher (Fig.1 element 100 student, teacher), comprising: passively gathering data on the at least one student; processing the data into at least one type of analytics selected from the group consisting of student-specific analytics and student-combined analytics; and displaying the analytics on a real-time, wearable cognitive augmentation device worn by the at least one teacher (col.8 lines 44-46 heads up display (HUD) as a wearable device).
Carr teaches learning performance monitoring based on neuro feedback imaging measurements for an intelligent tutoring evaluation via sensors  as worn by a user.  Bazanov is an analogous art because of reasonably pertinent problem of intelligent tutoring system as faced by an inventor for reasonable expectation of success. Bazanov teaches feedback measurement that are based on non-neuro-imaging data (Para 0002, 0152non-neurofeedback  sensor wearable by a user under a computational cloud environment; ¶ 0029-0033 a tutor can use augmented instruments to visualize the timeline of the teaching process with ability to interact participants in real-time extracting artificial intelligence coaching system involving rapport enhancement such as in figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a feedback system that gathers non-neuroimaging data on student, as taught by Bazanov, into the educational tool passive feedback mechanism  of Carr, in order to gather feedback from the student’s interaction with his/her learning environment not necessarily comprising of neuroimaging data.
Claim 12. The method of teaching of claim 11, wherein the real-time, wearable cognitive augmentation device allows the at least one teacher to view the analytics while engaging with the at least one student (col.5 lines 9-16 viewing and video capturing; col.24 lines 21-23 student engaging with live or recorded lectures).Claim 13. . Carr in combination with Bazanov teaches the method of teaching of claim 11, wherein the real-time, wearable cognitive augmentation devices is selected from the group consisting of a smart watch, smart glasses, at least one earpiece, mixed reality glasses, and a heads-up display (col.5 lines 9-16 viewing and video capturing; lines 21-23 student engaging with live or recorded lectures).Claim 14. Carr in combination with Bazanov teaches the  method of teaching of claim 11, wherein the data is passively gathered using an intelligent tutoring system (col.26 lines 35-41 bus structure(s) including the memory bus or memory controller, a peripheral bus or external bus, and/or a local bus using any variety of available bus architectures including Intelligent Drive Electronics, IDE for intelligent tutoring applications)Claim 15. Carr in combination with Bazanov teaches the   method of teaching of claim 11, wherein the data is passively gathered using self-paced learning software (Fig.7 element 802 device are operatively coupled; col.24 lines 23-23 self-study that includes feedback system).Claim 16. Carr in combination with Bazanov teaches the   method of teaching of claim 11, wherein the data is passively gathered using sensors placed throughout the learning environment to gather information on the at least one student's activities (Fig.7 element 802 captured from sensor worn by user).Claim 17. Carr in combination with Bazanov teaches the   method of teaching of claim 11, wherein the data is passively gathered using at least one recording device to record the activities of the at least one student (col.5 line 5 recording students during learning experience).Claim 18. Carr in combination with Bazanov teaches the method of teaching of claim 11, wherein the analytics comprise student-specific details (col.4 lines 49-51 notifications include information identifying specific cognitive function areas i.e. analytics in which a student exhibiting low learning performance for teacher appropriate intervention).Claim 19. Carr in combination with Bazanov teaches the method of teaching of claim 11, wherein the analytics comprise student-combined details (col.7 lines 25-30 analytics from interactive group of users combined).Claim 20. Carr teaches a method of teaching in a personalized learning environment having at least one student and at least one teacher (Fig.3 element 106 learning performance geared towards individual students ;Fig.1 element 100 student, teacher), comprising: passively gathering data about the at least one student (Fig.3 element 102 device gathering data); processing the data to generate analytics selected from the group consisting of student-specific analytics (col.5 lines 23-33, 59-65 working memory performance, mental effort and/or attention engagement of a self-study, interactive, physical learning experiences specific to a student ) and student-combined analytics (col.7 lines 13-37 plurality of student-combined users analytics based on monitoring of learning performance of one or more users participating in same or different learning experience); and displaying the analytics on a real-time (col.4 lines 4-7 real-time student cognitive processing;col.8 line45 HUD display), wearable cognitive augmentation device worn by the at least one teacher (Fig.8 element 804 determine by wearable device learning performance feedback with respect to defined cognitive functions).
Carr teaches learning performance monitoring based on neuro feedback imaging measurements for an intelligent tutoring evaluation via sensors  as worn by a user.  Bazanov is an analogous art because of reasonably pertinent problem of intelligent tutoring system as faced by an inventor for reasonable expectation of success. Bazanov teaches feedback measurement that are based on non-neuro-imaging data (Para 0002, 0152non-neurofeedback  sensor wearable by a user under a computational cloud environment; ¶ 0029-0033 a tutor can use augmented instruments to visualize the timeline of the teaching process with ability to interact participants in real-time extracting artificial intelligence coaching system involving rapport enhancement such as in figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a feedback system that gathers non-neuroimaging data on student, as taught by Bazanov, into the educational tool passive feedback mechanism  of Carr, in order to gather feedback from the student’s interaction with his/her learning environment not necessarily comprising of neuroimaging data.
Claim 21. Carr teaches a system for use in educational settings comprising: a personalized learning environment( Fig.3 element 106 learning performance geared towards individual students); and a real-time, wearable cognitive augmentation device, wherein the device provides real-time analytics of data gathered from the personalized learning environment (Fig.3 element 106 learning performance geared towards individual students).
Carr teaches learning performance monitoring based on neuro feedback imaging measurements for an intelligent tutoring evaluation via sensors  as worn by a user.  Bazanov is an analogous art because of reasonably pertinent problem of intelligent tutoring system as faced by an inventor for reasonable expectation of success. Bazanov teaches feedback measurement that are based on non-neuro-imaging data (Para 0002, 0152non-neurofeedback  sensor wearable by a user under a computational cloud environment; ¶ 0029-0033 a tutor can use augmented instruments to visualize the timeline of the teaching process with ability to interact participants in real-time extracting artificial intelligence coaching system involving rapport enhancement such as in figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a feedback system that gathers non-neuroimaging data on student, as taught by Bazanov, into the educational tool passive feedback mechanism  of Carr, in order to gather feedback from the student’s interaction with his/her learning environment not necessarily comprising of neuroimaging data.
Claim 22.  Carr in combination with Bazanov teaches a method for use in educational settings comprising: gathering and processing student data from a personalized learning environment (Fig.3 element 106 learning performance geared towards individual students) to generate analytics; and displaying the analytics on a real-time, wearable cognitive augmentation device ((col.9 lines 16-18  glasses, goggles).
Carr teaches learning performance monitoring based on neuro feedback imaging measurements for an intelligent tutoring evaluation via sensors  as worn by a user.  Bazanov is an analogous art because of reasonably pertinent problem of intelligent tutoring system as faced by an inventor for reasonable expectation of success. Bazanov teaches feedback measurement that are based on non-neuro-imaging data (Para 0002, 0152non-neurofeedback  sensor wearable by a user under a computational cloud environment; ¶ 0029-0033 a tutor can use augmented instruments to visualize the timeline of the teaching process with ability to interact participants in real-time extracting artificial intelligence coaching system involving rapport enhancement such as in figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a feedback system that gathers non-neuroimaging data on student, as taught by Bazanov, into the educational tool passive feedback mechanism  of Carr, in order to gather feedback from the student’s interaction with his/her learning environment not necessarily comprising of neuroimaging data.
Claim 23. Carr teaches a system for use in educational settings comprising: a computer-based personalized learning environment for students col.5 lines 9-16 viewing and video capturing; lines 21-23 student engaging with live or recorded lectures); and a wearable device that processes ((col.9 lines 16-18 wearable glasses, goggles)and displays real-time analytics gathered from the computer-based personalized learning environment (Fig.3 element 106 learning performance geared towards individual students).
Carr teaches learning performance monitoring based on neuro feedback imaging measurements for an intelligent tutoring evaluation via sensors  as worn by a user.  Bazanov is an analogous art because of reasonably pertinent problem of intelligent tutoring system as faced by an inventor for reasonable expectation of success. Bazanov teaches feedback measurement that are based on non-neuro-imaging data (Para 0002, 0152non-neurofeedback  sensor wearable by a user under a computational cloud environment; ¶ 0029-0033 a tutor can use augmented instruments to visualize the timeline of the teaching process with ability to interact participants in real-time extracting artificial intelligence coaching system involving rapport enhancement such as in figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a feedback system that gathers non-neuroimaging data on student, as taught by Bazanov, into the educational tool passive feedback mechanism  of Carr, in order to gather feedback from the student’s interaction with his/her learning environment not necessarily comprising of neuroimaging data.
Claim 24. Carr teaches a system for use in education settings comprising: a wearable device (col.9 lines 16-18 wearable glasses, goggles) that presents a teacher with rich, real-time analytics gathered based on one or more student's ongoing interactions (col.4 lines 4-7 real-time student cognitive processing throughout learning process)  within a computer-based learning environment (Fig.3 element 106 learning performance geared towards individual students), whereby the analytics are presented to the teacher continuously and in real-time to augment the teacher's perceptions and decision making (col.4 lines 28-48 Teacher continuous real-time interactions) .
Carr teaches learning performance monitoring based on neuro feedback imaging measurements for an intelligent tutoring evaluation via sensors  as worn by a user.  Bazanov is an analogous art because of reasonably pertinent problem of intelligent tutoring system as faced by an inventor for reasonable expectation of success. Bazanov teaches feedback measurement that are based on non-neuro-imaging data (Para 0002, 0152non-neurofeedback  sensor wearable by a user under a computational cloud environment; ¶ 0029-0033 a tutor can use augmented instruments to visualize the timeline of the teaching process with ability to interact participants in real-time extracting artificial intelligence coaching system involving rapport enhancement such as in figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a feedback system that gathers non-neuroimaging data on student, as taught by Bazanov, into the educational tool passive feedback mechanism  of Carr, in order to gather feedback from the student’s interaction with his/her learning environment not necessarily comprising of neuroimaging data.

Response to Arguments/Remarks
Applicant's arguments/amendments filed on May 11, 2022 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant on pages 7-9 of argument/remarks 5/11/2022 indicating prior art Carr et al. not teaching the amended non-neuroimaging data sensors. The reference though focused on neuro sensors, it nevertheless monitors learning performance with numerous generic sensors present also. A biometric sensor  also in use. A person with ordinary skills in art could substitute a known relevant sensors to obtain desired outcome in a non-neuro imaging data collection phenomenon. Examiner finds necessitated to perform an updated search and provided a new grounds for rejection above.  Therefore, Applicant’s arguments are moot.
Applicant on pages 9-13  has correctly highlighted the use of neuro feedback and sensor binding for a primary source of data gathering techniques. But examiner would now like to respectfully traverse. Applicant highlighting dependent claim elements such as temporal student engagement,  wearable devices worn by analytical teachers, intelligent drive electronic capabilities, near-infrared spectroscopy sensor, self-study, wearable sensor in a personalized learning environment  to be an exclusive element of the prior art may need further evaluation in view of scope and contents of the prior art combination as taught by Carr et al. in view of Bazanov. Both prior art is found to be analogous since they tend to solve a reasonably pertinent problem belonging to personalized learning environment in an intelligent tutoring system with temporal interactions as faced by the applicant for reasonable expectation of success. Though, the claims recite both a generic computer element—a processor—and a series of computer and teaching tools and features, those claimed components merely restate  performing many common functions. The highlighted dependent claim elements are understood to be commonly present and used by a person with ordinary skills in art at the time of invention.
Applicant on pages 14 of argument/remarks 5/11/2022 relating to claim 20-24 for not teaching the amended non-neuroimaging data sensors is also traversed. Prior art Carr et al. though focused on neuro sensors, nevertheless monitors learning performance with numerous other generic sensors. A biometric sensor in common use. A person with ordinary skills in art could substitute a known relevant sensors to obtain desired outcome in a non-neuro imaging data collection units  Therefore, Applicant’s arguments are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 US 20200178876 A1  LAM
This relates to the techniques and applications of pupillary response detection face tracking and emotion detection and analysis in aforementioned methods and systems.

US 7126666 B2 to De Weerdt et al.
A lithographic projection apparatus includes a passive magnetic bearing configured to provide support between a first and second part of the lithographic apparatus.

US 20150379400 A1 Tatourian et al.
An apparatus include a data collector to receive environmental data and an analysis module to identify a behavioral model of the first user based at least in part on the environmental data associated contextual information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                     
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715